     Case 2:18-cv-02483-JAK-E Document 81 Filed 07/10/20 Page 1 of 3 Page ID #:609




 1
     RAFEY S. BALABANIAN (SBN – 315962)
 2   rbalabanian@edelson.com
     J. AARON LAWSON (SBN – 319306)
 3   alawson@edelson.com
     EDELSON PC
 4   123 Townsend Street, Suite 100
     San Francisco, California 94107
 5   Tel: (415) 212-9300
 6 Counsel for Plaintiff
 7 PETER BRONSTEIN (SBN – 153611)
 8 peterbronz@yahoo.com
   LAW OFFICES OF PETER C. BRONSTEIN
 9 1999 Avenue of the Stars, 11th Floor
   Los Angeles, California 90067
10 Tel.: 310-203-2249
11 Counsel for Defendant
12                   IN THE UNITED STATES DISTRICT COURT
13
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15                                    WESTERN DIVISION
16    JONATHAN CARMEL,                             STIPULATION OF DISMISSAL
                                                  PURSUANT TO FED. R. CIV. P. 41
17                       Plaintiff,
18
            v.
19
      MARK KARPELES,
20
                         Defendant.
21
22
23
     JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
24
     OF CLAIMS AGAINST DEFENDANT MARK KARPELES PURSUANT TO
25
                                FED. R. CIV. P. 41(a)(1)(A)(ii)
26
     IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Jonathan
27
     Carmel (“Carmel”) and Defendant Mark Karpeles (“Karpeles”) (collectively “the
28

     STIPULATION OF DISMISSAL
     Case 2:18-cv-02483-JAK-E Document 81 Filed 07/10/20 Page 2 of 3 Page ID #:610




 1 Parties”) that, having reached a settlement, and pursuant to Fed. R. Civ. P.
 2 41(a)(1)(A)(ii), this action shall be, and is, dismissed with prejudice as to all claims
 3 asserted by Plaintiff. The Parties further STIPULATE AND AGREE that each
 4 shall bear their own attorney’s fees and costs incurred in any way related to this
 5 action. The Parties further STIPULATE AND AGREE that the terms of the
 6 Settlement Agreement and Mutual Release reached between the Parties are
 7 incorporated herein by reference and the Court shall retain jurisdiction for the
 8 purpose of resolving any disputes related to the settlement agreement between the
 9 parties.
10 IT IS SO STIPULATED.
11
                                            JONATHAN CARMEL,
12
13 Dated: July 10, 2020                     By:    s/ J. Aaron Lawson
                                                   One of Plaintiff’s Attorneys
14
15                                          RAFEY S. BALABANIAN (SBN–315962)
                                            rbalabanian@edelson.com
16                                          J. AARON LAWSON (SBN–319306)
                                            alawson@edelson.com
17                                          EDELSON PC
                                            123 Townsend Street, Suite 100
18                                          San Francisco, California 94107
                                            Tel: (415) 212-9300
19
                                            Counsel for Plaintiff
20
21                                          MARK KARPELES,

22
     Dated: July 10, 2020                   By:    s/ Peter Bronstein
23                                                 One of Defendant’s Attorneys
24                                          PETER BRONSTEIN (SBN – 153611)
                                            peterbronz@yahoo.com
25                                          LAW OFFICES OF PETER C. BRONSTEIN
26                                          1999 Avenue of the Stars, 11th Floor
                                            Los Angeles, California 90067
27                                          Tel.: 310-203-2249

28                                          Counsel for Defendant

     STIPULATION OF DISMISSAL
     Case 2:18-cv-02483-JAK-E Document 81 Filed 07/10/20 Page 3 of 3 Page ID #:611




 1                         ATTESTATION OF E-FILED SIGNATURE

 2         I, J. Aaron Lawson, am the ECF User whose ID and password are being used to
 3 file the foregoing Stipulation of Dismissal. In compliance with L.R. 5-4.3.4, I hereby
 4 attest that the other signatories on whose behalf this filing is submitted concur in the
 5 filing’s content and have authorized the filing.
 6
     DATED: July 10, 2020                             By:     /s/ J. Aaron Lawson
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION OF DISMISSAL
